DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Kim et al., US 20050010911 A1, teaches a run-time loader and a compiler are modified, and a pattern of a previous shared library is changed using a library builder. Furthermore, by using a data section base register and a global offset table of a data section, it is possible to use a share library even without a memory management unit.
Hong et al., US 20140275852 A1, teaches a wearable electronic device comprising a blood glucose meter, an electrocardiograph and geolocation device [0109].
The prior art of record does not teach or suggest individually or combination “a flash loadable module (FLM) linker operable on the first microprocessor that converts an input file into an FLM file, wherein the FLM linker collects all relevant relocation entries from all sections in the ELF file and orders them by relocation address” in conjunction with all other limitations of claims 1 and 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUXING CHEN whose telephone number is (571)270-3486.  The examiner can normally be reached on M-F 9-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

















/XUXING CHEN/Primary Examiner, Art Unit 2187